Citation Nr: 1700940	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  15-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April 1983 to August 1983, with periods of ACDUTRA and inactive duty for training (INACDUTRA) thereafter.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 letter, the Board informed the appellant and his representative that he had 90 days to submit additional argument or evidence in accordance with 38 C.F.R. § 20.1304.  In an October 2016 letter, the appellant's representative requested that the appeal be remanded for an RO hearing before a Decision Review Officer.  The Board therefore remands the appeal in compliance with this request.  38 C.F.R. §§ 3.103(c), 20.1304(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an RO hearing before a Decision Review Officer at the earliest available opportunity.  Appropriate notice to the appellant's representative shall be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the appellant and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




